XK“ Case 3:19-cv-01270-N-BK Document9 Filed 07/02/19 Page1of18 PagelD 6 68

UNITED STATES DISTRICT COURT * 0"
ORIGIN AL. FOR THE NORTHERN DISTRICT OF TEXAS =?

2619 UL -2 PH Ob
il he Teng
Ma 7S. Fov- VIR

ah Dalle oie

nasbak Ktnce- /tetnes- Wier
é fait be ele Vit ae Chemerty Ore
? tig [He fer jee WEJMELT Tv "A "9 Yili, he y

/n ine yf out ph tuel bvielince, li 6 hi fy Up Du

Abie
Sty; fp (it [alll [we [Ub ;
ae pevied. Le pal iy wy Mile pat ee

hpalfer Ke Mgnt ty tiny Fine Anf
Oh evar tin ji LK i bor

* Attach additional pages as needed.

Date “A 21 36[9 £1 |

sie ay Vk ET

Print Name pe Yad ) Ex) / 4

Address 2) Oy laf Wt: Cis Biya laf @ Y
City, State, wee Ly MY) LL TOL #7

raerbons (AY FOF FISK

   

SS

 

 

 

 
&

Address

0 R | GINA. 01270-N-BK Document? Filed 06/08/19 Page 4 of 19 PagelD 62
PAITED STATES DISTRICT COURT = “38. terme

, CARES EET OF TX
¥R THE NORTHERN DISTRICT OF TEXAS PAE

    

 

 

Plain ff

DIVISION 2819 JUN 28 PM 2:50
“i ean GEPUTY CLERK ER Lip
Lp fue Ctl

lo tl3 lI 2
Cha bu “tl

Mi tigettial Aente. Hat - ho bls OME
Pieate be aa EF Lec cham

Lime fH yur pel Hae, tea wet Fin LU L

paw ntl mur, thy Al Pw Aho ve, Yak let

La pruned Line WL lt ALi lar Le]. tbed
Ln!" The_ tate PY Pym, Lev ICL). bank Ln
AY. thas Ties th ht mm Ler

 

 

* Attach additional pages as needed

Date

 

Signature

 

Print Name

 

 

City, State, Zip

 

Telephone

 
6/28/2019

Case 3:19-cv-01270-N-BK Document9 Filed 00/23/19,

Compose

cynthiaje... 999+
cynthiajee,.. 999+

Inbox 999+
Unread

Starred

Drafts 24
Sent

Archive

Spam

Trash

” Less

WS Hide
Photos
Documents
Deals
Purchases
Groceries
Travel

Tutorials

Orden Sw gs

Folders Hide

+ New Folder

 

EUR >

2

  

(2,370 unread) - cynthiajeems@yahoo.com - Yahoo Mail

  

Find messages, documents, photos or peaple v

OB
Gich Sere
© Back & GQ @ MaArchive ES Move i Delete aC aoe S145 A
@

Jeems, Cynthia D <cynthiajeems@dallascityhall.com: i @& Apr24atiz12PM ‘*&

To: cynthiajeems@yahoo.com

 

From: Jeams, Cynthia D

Sent: Wednesday, April 24, 2019 12:13 PM

To: Shelton, James <james.shelton2@dallascityhall.com>

Ce: Smith, KeJuan <kejuan.smith@dallascityhali.com>; Wimer, Megan
<megan.wimer@dallascityhall.com>

Subject: RE: Investigation

Good afternoon Jim, 4

Thank you. | am not in agreement to signing any confidentiality form. All of this is causing me :
undue stvass on my fob. | am requesting 7 mental anguish work days off my from this job. | '
feel like all that | have encountered is happening to me because | am African American and the
fact that | speak up for myself when | have been mistreated. | am not at fault in any of this and
all of this harassment and intimidation is stressing me out on my Job and affecting the ability for 5
me to be able to do my job property. Piese adise de

 

From: Shelton, James
Sent: Wednesday, April 24, 2019 12:04 PM
To: Jeems, Cynthia D <cynthia jeems@dallascityhall.com>

Ce: Smith, KeJuan <keivan.smith@dallascityhall.com>; Chandler, Elaine Y
: > :
Subject: RE: Investigation

Cynthia,

| was just asked to ask you If you would sign the form to proceed with the Investigation. So No,
''m not telling you to sign the form, I'm just asking. It's up to you about signing it, not me.

 

Thank you,

Te)
\ James Shelton Jr. (Jim)

Sr. Project Development Coordinator /

https://mail. yahoo.com/d/search/keyword=cynthia jeems%2540dallascityhall. com/messages/1 44801

Pag pe PagelD 22
i

Home

Oe 70

Ww
- Case 3:19-cv-01270-N-BK Document9 Filed 00/23/19 Page 8of19 PagelD 53

f& Home Mail:

wu & & #

News Sports Finance

 

{ I
i, All». Cynthia Jeems, search your mailbox

Search Mail

 

 

 

MAA Your Statement for Civ

Entertainment Lifestyle Answers

Groups Mobile More v

th Home Cynthia o

Search Web

 

»

4 Compose

Yahoo (2340)
cynthiajeems (9999+)
Inbox (2340)

Drafts (24)

Sent

Archive

Spam

Trash

Y Smart Views

Important
Unread
Starred
People
Social
Shopping
Travel
Finance

~ Folders

Your Statement for CR at Las Colinas Yahoo ™

@ Search resuits } A > i archive ER Move v ti Delfte Epa tR iT LY? Colinas

at

&4 crlascolinas@maac.com
_ 0 (214) 574-7888

 

 

CR at Las Colinas <crlascolinas@maac.com> @ jun 25 at 4:45 PM

To Cynthia Jeems
Dear Cynthia Jeems,
Below is a breakdown of your charges due 7/1/2019 from CR at Las Colinas.

Summary of Charges for 350 E. Las Colinas Blvd #2042:

Other Government Charges (3/20/19 - 4/18/19) $2.52

Pest Control Service (5/1/19 - 6/1/19) $5.00
Sewer Charges (3/20/19 - 4/18/19) $14.92
Base Rent $1,440.00
Storage Space $17.50
Trash Service (5/1/19 - 6/1/19) $30.00
Water Base Charges (3/20/19 - 4/18/19) $0.54
Water Charges (3/20/19 - 4/18/19) gO2.
Washer/Dryer Rental $50.00
Total Amount Due $1,575.40

These charges will show in your myMAA.com account on the first of the
month, at which time you can make an electronic payment. Thank you for
being a great resident!

Sincerely,

CR at Las Colinas
214-574-7888

Special Notes:

Rent Raminder

Thank you for your cooperation with our new billing program! Please submit ail
payments with the remittance. You will now receive all charges on one convenient
billing statement!

Service Requests

Ail service requests should be communicated to the management office via
myMAA.com, the above phone number, or on a separate form of notification. Do nat
write service requests on the Payment Remittance, this may cause a delay in your
request.

Payment Instructions

All payments must be submitted with the attached remittance. Cash will not be
accepted. Billing amount best reflects account at time of printing. Any error or omission
on this bill does not absoive resident of the obligation to pay the correct rent amount
and charges in a timely manner. De not include additional correspondence with your
Payment. Any q ions or need to be submi to the manag it office.
Late Payment Policy

Rent is due on of before the 1st of the month. Outstanding balances will be charged a
late fee according to your lease agreement. Late payments must be paid with Cashiers
Check or Money Order. Additional fees may be assessed according to your lease
agreement. The purpose of this communication is to collect a debt.

A

     
  
 
   

    
  
    
  
   
 
    

- Q Search emails

 

Agty

Let 514-
| Cv OLY

 

  

AdChoines [>

du. 9g YH9

f

 
 

 

6/28/2019

Compose

cynthiaje... 999+

cynthiajee... 999+

Inbox 999+

Unread

SRT a CERRINA) >

Starred

    

Drafts 24
Sent

Archive

Spam

Trash

“ Less

Views Hide
BR Photos

B® Documents

xK Deals

Ed Purchases

€Y Groceries

& Travel

@ tutorials

Folders Hide
+ New Folder

A ek la

4

Find messages, documents, photos or people v

© Back

‘

i
i
i
;
i
i

 

 

QS QHD Mache PimMove FF Delete

 

(2,370 unread) - cynthiajeems@yahoo.com - Yahoo Mail

Case 3:19-cv-01270-N-BK Deoaumem? Fired Q60an® Pege aes Pagel 64

“*OPEN RECORDS NOTICE: This email and responses may be subject to
the Texas Open Records Act and may be disclosed to the public upon
request. Please respond accordingly. **

From: Jeems, Cynthia D
Sent: Wednesday, April 24, 2019 2:04 PM

To: Shelton, James <james.shelton2@dallascityhall.com>
Subject: RE: investigation

Good aftemoon Jim,

| have already spoken to KeJuan Smith and Erica Chandler about the
complaint against Tenisha Lester on March 20, 2019. | was truthful during

the meeting. | am not in agreement to signing any confidential disclosure
Gocuments. The city has access to a polygraph test. | amin agreement to
taking one and am requesting that Tenisha Lester takes one as well. Also,
we should be speaking on how Susan McCrum grabbed me by my arm. If
you want to terminate me, | suggest you put it in writing, otherwise, | have
nothing further to say in regards to this matter. | am requesting that this
harassment and intimidation stop immediately. Please advise.

Thank you,

Cynthia Jeoms

From: Shelton, James

Sent: Wednesday, April 24, 2019 1:41 PM .

To: Jeems, Cynthia D <cynthia jeems@dallascityhail.com>

Cc: Smith, Keduan <kejuan smith@daliascityhall.com>; Chandler, Elaine Y
<glaine. chandler@dal Hi.com>

Subject: RE: Investigation

Cynthia,

hitps://mail.yahoo.com/d/search/keyword=cynthia.jeems%2540dallascityhall.com/messaqes/144801

 

 

UH LTG

Pe

i

 

|

Home

-v- OR 70
at

4/4
6/28/2019

(2,370 unread) - cynthiajeems@yahoo.com - Yahoo Mail

 

Case 3:19-cv-01270-N-BK Document? Filed 00/22/19 Page6of1% PagelD 35

Compose

cynthiaje... 999+

cynthiajee... 999+

Inbox 999+
Unread

Starred

Drafts 24
Sent

Archive

Spam

Trash

“A Less

Views Hide
PA Photos
Documents

KX Deals

& purchases

@ Groceries

» Travel

@ Tutorials

Folders Hide

+ New Folder

Find messages, documents, photos or people

a GQ @ Marche BS mov

 

ea

 

 

aOR ENOTES CTS

"

‘e"

ne

gees

 

 

 

4

the meeting. ! am nat in agreement to signing | any confidential disclosure
documents. The city has access to a polygraph test. | am in agreement to
taking one and am requesting that Tenisha Lester takes one as well. Also,
we should be speaking on how Susan McCrum grabbed me by my arm. If
you want to terminate me, | suggest you put it in writing, otherwise, | have
nothing further to say In regards to this matter. | em requesting that this
harassment and intimidation stop immediately. Piease advise.

Thank you,

Cynthia Jeems

From: Shelton, James
Sent: Wednesday, April 24, 2019 1:41 PM

To: Jeems, Cynthia D <cynthia,jeoms @dallascityhall.com>
Ce: Smith, KeJuan <kejuan.smith@daitascityhall.com>; Chandier, Elaine Y
>

Subject: RE: investigation
Cynthia,

I'm sorry but | have to request that you speak with KeJuan Smith and Elaine
Chandler about the complaint (activity investigation) that you filed against
Tenisha Lester. | need for you to sign the Confidentiality and Non-
Retaliation Agreement intamal investigation Form, if failure to cooperate in
the investigation and/or failure to be truthful during the investigation it is a
serious violation and could possibly lead to disciplinary actlon, up to and
including termination of employment with the City of Dallas.

KeJuan and Elaine are currently in the 202 conference room. Please let
them know.

Also we can meet with KeJuan this aftemoon about requesting time off and
how It needs to be handled and what actions need to be followed.

Thank you,

httos://mail.vahoo.com/d/search/kevword=cvnthia.ieems%2540dallascitvhall.com/messaces/144801

Ck ae Mote

 

 

 

 

Home

Le We

11
 

6/28/2013 (2,370 unread) - cynthiajeems@yahoo.com - Yahoo Mail

Case 3:19-cv-01270-N-BK Document? Filed 0 CA ee Se Ee PagelD 54 y 2 7p)

Find messages, documents, photos or people Home

Compose € Bak @& Qo@® MiArchive By Move Fy Delete @ Spam ces %
cynthiaje... 999+ 2 ~ Fwilnvestigation 20 Yahoo/inbox W
cynthiajee... 999+ le > Jeems, Cynthia D <cynthia jeems@dallascityhallcom: fy % Apr24at12z12PM W
.® Ta: cynthiajeems@yahoo.com

     

 

Inbox 999+
Unread
Starred =
Drafts 24 From: Jeems, Cynthia D
Sent: Wednesday, April 24, 2019 12:13 PM
Sent To: Shelton, James <james.shelton2@dallascityhall.com>
| Ce: Smith, KeJuan <kejuan.smith@dallascityhall.com>; Wimer, Megan
Archive <magan.wimer@dallascityhall.com>
Spam Subject: RE: Investigation
Trash
A Less Good afternoon Jim,
Views Hide Thank you. | am notin agreement fo signing any confidentiality form. All of this is causing me
BY Photos undue stress on my Job. | am requesting 7 mental anguish work days off my from this job. i
feel like all that | hava encountered is happening to me because | eam African American and the oy
® Documents fact that | speak up for myself when | have been mistreated. | am not at fault in any of this and -
all of this harassment and intimidation is stressing me out on my job and affecting the ability for
& deals me to be able to do my job properly. Plese adise
EA Purchases
@ Groceries . _
From: Shelton, James ‘
>» Travel Sent: Wednesday, April 24, 2019 12:04 PM
. To: Jeems, Cynthia D <cynthla jeems@dallascityhall.com>
@ Tutorials Ce: Smith Kedven <kejvan smith@dalascivhal.com>, Chandler, Elaine Y
Folders Hide Subject RE: investigation |
+ New Folder

Cynthia,
| was just asked to ask you if you would sign the form to proceed with the Investigation. So No,
I'm not telling you to sign the form, I'm just asking. It's up to you about signing it, not me.

Thank you, “|

- = | ns

https://mail.vahoo.com/d/search/keyword=cynthia.ieems%2540dallascitvhall.com/messaqes/144801 : . Ww
 

6/28/2019

Case 3:19-cv-01270-N-BK Document? Filed 0

Compose

cynthiaje... 999+
cynthiajee... 999+

Inbox 999+
Unread
Starred
Drafts 24

Archive
Spam
Trash

“ Less

Views Hide
OF Photos

B® Documents
x Deais

EB Purchases

@ Groceries

» Travel

@

Tutorials

Folders Hide
+ New Folder

 

Find messages, documents, photos or people

© Back

 

 

aq &— @ BM Archive

 

(2,370 unread) - cynthiajeems@yahoo.com - Yahoo Mail

Ba Move HW Delete GF Spam eee

**OPEN RECORDS NOTICE: This email and responses may be subject to
the Texas Open Records Act and may be disclosed to the public upon
request. Please respond accordingly.**

From: Jeems, Cynthia D

Sent: Wednesday, April 24, 2019 2:04 PM

To: Shelton, James <james.shelton2@dallascityhall >
Subject: RE: Investigation

Good afternoon Jim,

| have already spoken to KeJuan Smith and Erica Chandler about the
complaint against Tenisha Laster on March 20, 2019. | was truthful during

the meeting. { am not in agreement to signing any confidential disclosure
documents. The city has access to a polygraph test. | amin agreement to
taking one and am requesting that Tenisha Lester takes one as well. Also,
we should be speaking on how Susan McCrum grabbed me by my arm, If
you want to terminate me, | suggest you put it In writing, otherwise, | have
nathing further to say In regards to this matter. | am requesting that this

h it and intimidation stop i diately. Please advise.

 

Thank you,

From: Shelton, James

Sent: Wednesday, April 24, 2019 1:41 PM

To: Jeams, Cynthia D <cynthia,jpems@dallascityhall.com>

Ce: Smith, KeJuan <kejuan.smith@daliascityhall.com>; Chandler, Elaine Y
<elaine chandler@dallascityhall.com>

Subject: RE: investigation

Cynthia,

https://mail.yahoo.com/d/search/keyword=cynthia.jeems%2540dallascityhall.com/messages/144801

OT EL CPE 10

Hare

cy

~T-y > SB & B 5

 

 

 

 

1
  

Case 3:19-cv-01270-N-BK rp ef Fie? 0g/a8/4e7 Pau Sef £8 rool 77

  

Cynthia Jeems
350 E. Las Colinas Blvd. Unit 2042
Irving, Texas 75039

June 27, 2019

Magistrate Renee Harris-Toliver
1100 Commerce Street
Dallas, TX75242

RE: Update (Case # 3:19-cv-01270)

The cash app money of a $100 dollar was sent to my mother on May 6 as shown in my bank
account statement. Also, I took her an additional $100 dollars when I visited during Memorial
Day weekend. Also included in my bank statement is my rent, car note, and more.

Thank you for your time and attention in this matter.

 
 

 

_ BARLK OF AMERICA “J
. ti
BANK OF AMERICA, N.A. (THE "BANK") ‘History oe

 

CYNTHIA DENISE JEEMS ADV PLUS BANKING

8 seve cere 9778 : G4t Y 3: [F CV — Od 7

‘= Posting Date 06/27/2019 Date/Time Printed 6/28/2019 12:55 PM EST

5

See Last Statement Summary

La¥t Statement Date 06/20/2019
nce Last Statement ($) $371.31
osits/Credits (+) # 3 $4,385.97 Holds (-)

e of the information was not available when this page was printed. Pleasé ask your Bank of America banker to assist yo .
BBlance Last Statement, Deposits/Credits, Withdrawals/Debits may not total to Available Balance.

 

Be Description Type Amount Available Balance
0845072019 CHECKCARD 0528 PARKING COMPANY O DALLAS TX 25415759149002596853932 Debit ~$8.00 $2,222.87

&
08%30/2019 CHECKCARD 0529 TWC*TIME WARNER C

     

 

888-TWCABLE TX 55432869149200913484695 Debit (UG -$166.83 $2,230.87

   

 
   

0480/2019 DCCCD PAYROLL DES:Payro 83995 INDN:JEEMS, CYNTHIA D. CO 1D:1751213149 PPD Deposit $1,058.00 $2,397.70
ORs /2019 CHECKCARD 0528 REDBOX *DVD RENTA 866-733-2693 IL 55432869148200605866895 Debit -$4.60 $1,339.70
ofgpz0%9 RD 0526 KR IRVING TX Debit $1,344.30
og7s/2g 05/26 #000224649 PURCHASE KROGER #0 7505N IRVING TX Debit $1,362.13

g
O&428/2019 ARD 0524 AT&T*BILL PAYMEN 8003310500 GA 55480779145799464797427 Debit $1,526.21

RECURRING

For additional information or service, please contact the Customer Service Center at 1-800-432-1000 sane eee 9778

*= Item(s) included in Previous Statement(s).

00-14-9036M 11-2010 Page 1

NTX
 

        

 

 

 

Date Description Type Amount _ Available Balance
05/28/2019 CHECKCARD 0524 SQ *SQ *LE MUNCHI DALLAS TX 55432869 144200918636005 Debit ~$9.74 $1,658.51
85/28/2019 CHECKCARD 0524 HAPPYTRENDSOUTLET 786-5302520 FL 55436879145131455680490 Debit -$12.92 $1,668.25
Q
2D
5/24/2019 CHECKCARD 0524 NETFLIX COM LOS GATOS CA 00000000000000000499962 Debit -$8.65 $1,681.17
Oo. RECURRING
05/24/2019 City of Dallas DES:PR PAYMENT 1[D:0001-000117132 INDN:Jeems Cynthia CO 1D:1756000508 PPD _— Deposit $1,663.99 $1,689.82
6 a
05/23/2019 KROGER #0577 05/23 #000523126 PURCHASE 7505NMACARTHUR IRVING TX Debit JO $25.83
Ww é i
SD
5/23/2019 CHECKCARD 0523 WENDY'S #2251 IRVING TX Debit -$4.32 $38.81
a
a Statement Period as of 05/23/2019
S ,
5/22/2019 CHECKCARD 0522 TWC*TIME WARNER C 888-TWCABLE TX 55432869 142200380289947 Debit Clb Ke $43.13
2] * ,
2 .
bh5/21/2019/ KROGER #0577/ 05/21 #000514570 PURCHASE = 7505N MACARTHUR IRVING TX Debit tj ier’) $79.77
& »
ds (20/2019 Stop Payment Fee Fee $115.17
g itt
Ad/20/2019 ARMERS INS } DES:EFTPYMT 10:M57114724407RCD INDN:CYNTHIADJEEMS 35 CO Other Payment eb L $145.17
B 75893 PPD AX ul
< a= .
(5/20/2019 Speédpay DES:PAYCarFina 1D:23134191001 INDN:23134191001 CO §D:1310999001 PPD Other Paymen $165.92
5 = OO Ne
P95/20/2019 CHECKCARD 0512 505 IRVING TX Debit (tr $726.57
| Cy
oO o>
35/20/2019’ KROGER #9/7505 05/18 #000719296 PURCHASE © KROGER#07505N IRVING TX Debit / we” -$122.6 $758.65
oO ;
aH
©05/20/2019 CHECKCARD 0517 SQ *SQ *LE MUNCHI Dallas TX 55432869137200372339244 Debit $881.27
D
O
O
For additional! information or service, please contact the Customer Service Center at 1-800-432-1000 saee a0 9778

*= item(s) included in Previous Statement(s).
= NTX

Page 2
 

  

 

             

 

 

Date Description Type Amount Available Balance
05/10/2019 CHECKCARD 0510 KROGER FU 7505 IRVING ™ Debit 1) kes $1,603.79
os pie!)
410/2019 KROGER #0577 05/10 #000504660 PURCHASE 7505 N MACARTHUR IRVING TX Debit $1,640.21
& ute
@®
gor 0/2018 CHECKCARD 0509 FAMILY DOLLAR #14 DALLAS TX 552635291 30837000098 113 Debit $1,660.17
oo.
08/1 0/2019 CHECKCARD 0509 AT&T*BILL PAYMENT 8003310500 GA 55480779130812411218442 Debit jt $1,668.66
= ;
Cd
' Wp 0/2019 City of Dallas DES:PR PAYMENT 1D:0001-000117132 INDN:Jeems Cynthia CO 1D:1756000508 PPD Deposit $1,575.22 $1,818.66
« (©./09/2019 VERSONA #4036 05/09 #000028960 PURCHASE VERSONA #4036 =IRVING TX Debit -$37.87 $243.44
=
« @BS5/09/2019 CHECKCARD 0508 FAMILY DOLLAR #14 DALLAS TX 55263529129837000097274 Debit -$13.00 $281.31
=
* 95/07/2019 FAMILY DOLLAR 05/07 #000092172 PURCHASE 113 E JEFFERSON B DALLAS TX Debit -$21.86 $294.31
2
i
oe 5/06/2019 wfo40426 DES:WEB PMTS_ID:80R394 INON:CynthiaJeems CO 1D:9000407646 WEB Other Payment -$1,580.64 $316.17
el
Cc
ro 5/06/2019 CHECKCARD 0504 KROGER FU 7505 IRVING TX Debit $1,896.81
3
(2)5/06/2019/K OGER} 7505 05/04 #000108271 PURCHASE KROGER #0 7505N IRVING ™ Debit $1,924.74
a
35/06/2019 CKCARD 0504 METROPLEX VET CEN IRVING TX 55480779125200924700337 Debit $2,050.61
@
‘ ey05/06/20 0503 SQC*CASH APP 4153753176 CA 55429509123740307780585 Debit $2,079.68
@
>
. qerei21 9 503 SQC*CASH APP VONS 4153753176 CA 55429509123854307911551 Debit $2,129.68
cH
@)
. y 05/06/2019 08/03 #000202542 PMNT RCVD SQC*Cash App Cynt San Francisco CA Deposit $2,179.68
©
For additional information or service, please contact the Customer Service Center at 1-800-432-1000 sean #e8* O78
*=  \tem(s) included in Previous Statement(s).
— NTX
Page 4

 

 
 

Date Description Type Amount Available Balance
05/03/2019 CHECKCARD 0501 LOGAN'S ROADHOUSE | LANCASTER TX 05436849122200030320990 Debit -$21.79 $2,130.18

       

   

PRQUTS FARMER 05/02 #000401557 PURCHASE SPROUTS FARMERS DALLAS TX Debit

  

02/2019 $2,151.97
a

wD
0 1/2019 5/01 #000091069 PURCHASE 2649 WAL-SAMS IRVING TX Debit $2,226.42
a

69/01/2019 CKCARD 0501 WENDY'S #1803 IRVING TX Debit $2,270.24
oO .
§3/01/2019 RG APPAREL CO 05/01 #000513150 PURCHASE 2912 N MACAR TX Debit -$21.65 $2,273.69
@®

o

oo Statement Period as of 04/23/2019

a

cH

ee,

oD

ol ; -

iw /

Ss n(luc ing

Oo

a]

it

oO

are)

Cc

@

©

>

©

©

O

¥

iy

=

©

™~

NI

a

2

@

vt

m

2

© ee se . ae

No More Activity For This Account
For additional information or service, please contact the Customer Service Center at 1-800-432-1000 tee at 9778

*=  |tem(s) included in Previous Statement(s).

NTX
Page 5
0/28/2U19

Case 3:19-¢v-01270-N-BK

Compose

cynthiaje... 999, 2

cynthiajee... 999+ :
<

Inbox 599+
Unread
Starred

Drafts 24

 

Sent
Archive
Spam
Trash

“ Less

Views Hide
BY Photos

B Documents

aX Deals

fal Purchases

@ Groceries

+ Travel

@ Tutoriats

Folders Hide
+ New Folder

 

 

 

i
i
}
i

https://mail.yahoo.com/d/search/keyword

 

 

Find messages, documents, photos or people , v

© Back @®& Qi Bi Arhive By Move TH Delete OQ Spam coe

Ul

“*OPEN RECORDS NOTICE: This email and responses may be subject to
the Texas Open Records Act and may be disclosed to the public upon
request. Please respond accordingly. **

From: Jeems, Cynthia D
Sent: Wednesday, April 24, 2019 2:04 PM

To: Shelton, James <james. shelton2@datlascityhall.com>
Subject: RE: Investigation

Good afternoon Jim,

| have already spoken to KeJuan Smith and Erica Chandler about the
complaint against Tenisha Lester on March 20, 2019. | was truthful during

the meeting. i am not in agreement to signing any confidential disclosure
documents. The city has access to a polygraph test. | am in agreement to
taking one and am requesting that Tenisha Lester takes one as wall. Also,
we should be speaking on how Susan McCrum grabbed me by my arm. if
you want to terminate me, | suggest you put it in writing, otherwise, | have
nothing further to say in regards to this matter. | am requesting that this
harassment and intimidation stop immediately. Please advise.

Thenk you,

Cynthia Jeams

From: Shelton, James

Sent: Wednesday, April 24, 2019 1:41 PM

To: Jeems, Cynthia D <cynthia.jeems@dallascityhall_com>

Ce: Smith, KeJuan <kej i lascityhal >; Chandler, Elaine Y
<elaine. Hlasci . >

Subject: RE: investigation

Cynthia,

=cynthia.jeems%2540dallascityhall.com/messages/1 44801

(2,370 unread) - cynthiajeems@yahoo.com - Yahoo Mail

Document ? Filed 06/28/19 Page 13 o0f12 PagelD 63

 

-~

‘

M/4-CV MAW

 

 

 

 
 

Case 3:19-¢v-01270-N-BK Deeument? Filed osigdiga (Page rafaf pi 7Paqhio Ba
O/270
Cynthia Jeems

350 E. Las Colinas Blvd. Unit 2042

 

Irving, Texas 75039

June 27, 2019

Magistrate Renee Harris-Toliver
1100 Commerce Street
Dallas, TX75242

RE: Update (Case # 3:19-cv-01270)

The cash app money of a $100 dollar was sent to my mother on May 6 as shown in my bank
account statement. Also, I took her an additional $100 dollars when I visited during Memorial
Day weekend. Also included in my bank statement is my rent, car note, and more.

Thank you for your time and attention in this matter.

 
 

 

Case 3:19-cv-01270-N-BK Document? Filed saree Lapse 10 Baap 8 0/270

Cynthia Jeems
350 E. Las Colinas Blvd Unit 2042
Irving, Texas 75039

June 28, 2019

Magistrate Renee Harris Toliver
1100 Commerce St
Dallas Texas 75242

RE: Hostile work environment

Your magistrate, I have so many emotions inside of me such as hurt, despair, feeling stressed and
mentally exhausted form all I have had to endure while being employed with the City of Dallas. To add
insult to injury, instead of them trying to do the right thing and correct the issue, they are trying to
manipulate, intimidate, further harass me, break me and continue to place me in a hostile work
environment. I named Clinton Byrd as one of the employees in my paperwork when I initially filed my
suit. They have since then promoted him to become my supervisor.in hopes that I will drop my suit but I
have to press forward because by doing so, they sent a message to not only me but to all African
Americans that you can stand up for your right but we as Caucasians are going to still do what we want to
do. This message is to discourage us from speaking our truth and standing up for our tights not to be
treated like 3/5 of a person. In the wake of all this hatred being shown towards African Americans in
2019, I need to speak my truth. When I first started working for the City of Dallas in September, I was
informed how racist and cut throat the people were in my office. I still tried to remain positive but it all
unfolded right before my very eyes. There are so many oppressed African Americans working in my
building and they put the fear of God in them; showing them that if they speak up there will be
repercussions. I have had a grown African American man to tell me that they do not even respect him as
aman and another one to tell me that blacks have had to sue the City of Dallas to get promotions and the
message that has been given to them that Caucasians can treat them any kind of way and get away with it.
T am an observer and I noticed how comfortable they have been in their in their sense of entitlement,
harassment, assault, acts of intimidation and threat, demeanor and actions that they are too comfortable at
doing this so they have perfected their craft by keeping this vicious cycle going. This is for all of us.

While reviewing my bank statement you deem that I need to pay the fee to file my suit, it will place me in
a bind but I will try to find a way to come up with the money to file this suit. Too many people have lost
their lives, blood sweat and tears for me to still be experiencing discrimination and hate in 2019. I am
sitting in the library with tears in my eyes and rolling down my face as I type this letter because I think of
how sick and stressed out I have been since I have been working for the City of Dallas and I have been
pleading with God to expose all the bad and evil, hate and discrimination and to deliver me from it all.
Case 3:10-cv-01270-N-BK Document 9 Filed 06/28/18 obhb ote wagylojey
W121

Had they remained silent, we will still be in bondage. | just want them to understand that they are not
above the law and I spend too much time at work to be harassed, belittled, and assaulted, experiencing
hate and intimidation. Please do not dismiss my case your honor, my truth needs to be heard to bring
about change and justice. Thank you for your time and consideration in this matter.

   

    

Resp§ctfully submified
|

i
|
|
i

‘

|
|

DEAL# 86422 .
STK # PFNTO6254

-CUST# 269031 __

 

IEAW 553-TX-eps-14 4/18
Case 3:10-c¥-01270-N- Bj AREHITIENED., Ges AURAL, hage.3 of 18 PagelD 65

SIMPLE FINANCE CHARGE
Contract Number 89767

Dealer Number

 

FORM# 65410 _&P870-Fi

 

 

 

  
 
 

 

D .
= sare TK rasa |

 

 

 

 

 

 

 

 

 

 

 

 

 

Luk # $!/ 4 -¢-v- 0100

 

 

 

 

The Buyer Is referred to as *you" or "your" The Seller Is referred to as "we" or “us.” This contract may be transferred by the Seller. .
PRONISE TO PAY: The credit price is shown below as the "Total Sales Price,” The “Cash Price” is also shown on page 2 of this contract, By signing
this contract, you choose to purchase the vehicle on credit according to the terms of this contract. You agree to pay us the Amount Financed,

Finance Charge, and
contract. If more than

any other charges in this contract. You agree to make payments in U.S. funds according to the Payment Schedule in this
one person signs as a buyer, you agree to keep ail the promises in this agreement even if the others do not.

You have thoroughly inspected, accepted, and approved the vehicle in all respects.

 

 

YEAR .| | :MAKE

2015

 

 

  

 

  
   
  
 

BASBIGS¢FNTOS264 «| CD FactOnY...~.’, |ortwnias
GS4FNTOE25 OFFIGIAVEXECUTIVE | “CT BUSIN

 

 

 

 

 

( USED © acricurrunaan
Trade-in: Make “HiA’# """ Model NMA”
Year N/A vin ___N/A License No, _N/A

  

 

 

 

 

 

PERCENTAGE’
RATE -. |.

your credit as "’:
@ yearly rate, ~

 

FEDERAL TRUTH-IN-LENDING DISCLOSURES
“CHARGE

 
  
 

 

The dollar amount of | The amount you law allows, We may try to contact you in writing
amount tha": ee eee ab have paki after (including rail, e-mail, and text messages) and by
cost you.. on your.behalt, pa yitier phone (including prerecorded or artificial voice

17.69 | ¢ _15595.28

| SERVICING AND COLLECTION CONTACTS
We may try to contact you at any malling address,
6-mail address, or phone number you give us as the

 

amount

   
  

Total of
ments

  
   
 

 

 

_ bayifients as
"scheduled. ssages and automatic telephone dialing
systems), : . .

L

 

 

 

$ _24771.52_| ¢ 40366.80

 

 

 

Your Payment Schedule Will Be:

   

turned Cheok Charge: You agree to pay a

 

Number ot"
Payments —~

charge of $_-30"" if any check you give us is
dishonored or any electronic payment is retumed

 

720

 

 

 

unpaid.

 

 

 

WA Eee

 

 

 

  

Orastolows

 

 

Late Charge: if we donot receive your entire payment within 15_ days atter It Is due (10 days if you are buying
4 heavy commercial vehicle), you wil pay a late charge ot 5%. of the schedulad payment.

 

 

 

 

Prepayment. If you pay earty, you will not have to pay @ penalty. NA ©
Security Interest. We wil have a security interest In the vehicle belng purchased.
Additlonal Information: See this document for more Information about nonpayment, default, security interests,
and any required repayment in full befora the scheduled date.
OCCC NOTICE, For questions.or complaints about this contract, contact FLAGSHIP CREDITACCEPTANCELLG? "as

   

 

 

 

 

and It enforces certain laws that apply to this contract. it a complaint or question cannot be resolved by contacting the
creditor, consumers can contact the OCCC to file a complaint or ask a general credit-related question. OCCC address:
2601 N. Lamar Bivd., Austin, Texts 78705. Phone: (800) 538-1579. Fax: (612) 936-7610, Website: occc, texas.gov, E-mail:
consumer.complaints @ocec,texas.gov.

The Office of Consumer Credit Commissioner (OCCC) is a state-agency,

 

 

Buyer Initials x Ae. Initiale X_ N/A

AAS OR aie eepRES

: . 09/19/2018 06:23 pm
LAW 553-TX-eps-14 4/18 v1 Page 1 of 4

  
